Case 2:20-mj-00493-BAT Document 3 Filed 10/30/20 Page 1 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the CERTIFIED TRUE COPY
ATTEST: WILLIAM M. MCCOOL
Western District of Washington ie wy
estern District of Washington
By i

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Deputy Clerk

Case No. MJ20-493

The location more particularly described in Attachment A

ee ee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington

(identify the person or describe the property to be searched and give its location):

The location more particularly described in Attachment A, incorporated by reference herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on or before August 13, 2020 (not to exceed 14 days)
# in the daytime 6:00 a.m. to 10:00 p.m. Sat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any Magistrate Judge in this District
(United States Magistrate Judge)

 

[I Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date

   

Date and time issued: V3-2020, 4 opm

Tudge's si@nature
City and state: Seattle, Washington Brian A. Tsuchida, United States Magistrate Judge

Printed name and title
USAO 2019R00460
Case 2:20-mj-00493-BAT Document 3 Filed 10/30/20 Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
MJ20-493 07/31/2020 6:00 pm Left at Unit

 

 

 

Inventory made in the presence of :
DEA SA A. Delvecchio, DEA TFO Luke Brandeberry

 

Inventory of the property taken and name of any person(s) seized:

*“*NO ITEMS SEIZED****

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge. SB)a/sa/ze-

Date: 10/11/2020 _ ss r &>

Executing officer's signature

 

TFO Luke A. Brandeberry

Printed name and title

 

 

 
